Citation Nr: 9900414	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  95-24 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to an increased rating for a skin disorder, 
diagnosed as tinea rubrum, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for anxiety, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1943 to November 
1946.

This case comes before the Board of Veterans Appeals (Board) 
from a rating decision of May 1995 from the Jackson 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to increased 
evaluations for his service connected tinea rubrum and 
anxiety.


REMAND

The veteran contends that he is entitled to increased 
evaluations for his service-connected tinea rubrum and 
anxiety.  He alleges that his skin disorder causes extensive 
exfoliation and crusting in his head, ears, underarms and 
groin areas.  He further alleges that his anxiety disorder 
causes him to have problems getting along with family members 
at times, due to his being in bad moods.

Upon review of the evidentiary record, the Board finds that 
it is necessary to remand this case to schedule a Travel 
Board hearing.  The veteran indicated that he desired a 
Travel Board hearing in his VA Form 9, Substantive Appeal of 
August 1995.  A hearing was held before a hearing officer at 
the RO in June 1996.  There is no evidence of record to 
indicate that the veteran intended this hearing to take the 
place of a Travel Board hearing, or that he otherwise desired 
to withdraw his request for a Travel Board hearing.

A written request for clarification of the veterans hearing 
request was submitted to the veteran on December 4, 1998.  On 
December 15, 1998, the veteran returned this form, which he 
signed, and acknowledged that that he desired to have a 
Travel Board hearing at the RO.  

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO, in accordance with the veterans 
request to schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.  

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to accord the 
veteran due process of law.  No action is required of the 
veteran until he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
